Citation Nr: 9910150	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-17 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for chronic 
pseudofolliculitis barbae (PFB).

3.  Entitlement to an increased rating for impingement 
syndrome of the right shoulder, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to March 
1996.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a July 1996 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and assigned a 10 
percent disability rating for impingement syndrome of the 
right shoulder.  The RO also denied service connection for 
residuals of back and right thumb injuries.  The veteran was 
informed of these determinations, as well as his procedural 
and appellate rights, by letter from the RO dated July 3, 
1996.  The veteran filed a timely notice of disagreement 
(NOD) as to the denial of his back and right thumb claims 
only, and was issued a statement of the case (SOC) in May 
1997.  The RO received his substantive appeal as to these two 
issues in June 1997.

In August 1997, the veteran presented testimony at a personal 
hearing before the Hearing Officer (HO) at the local VARO.  
Later that month, the veteran filed claims for an increased 
rating for impingement syndrome of the right shoulder and for 
service connection for chronic PFB.

By decision and supplemental statement of the case (SSOC) 
issued in February 1998, the HO granted service connection 
and assigned a noncompensable disability rating for residuals 
of a right thumb injury.  The denial of the veteran's back 
injury claim was confirmed and continued.

By rating decision issued in March 1998, the RO granted an 
increased rating to 20 percent for impingement syndrome of 
the right shoulder but denied service connection for PFB.  
The veteran was informed of these determinations, as well as 
his procedural and appellate rights, by letter from the RO 
dated April 3, 1998.  

In May 1998, the veteran filed timely NODs as to the "down-
stream" issue of the compensation level assigned for 
residuals of a right thumb injury and the denial of service 
connection for PFB.  See Grantham v. Brown, 114 F.3d 1156 
(1997).

On June 3, 1998, he was issued a SOC as to the denial of his 
PFB claim only.  The RO thereafter confirmed and continued 
the noncompensable rating assigned for residuals of a right 
thumb injury in a June 4, 1998 rating decision.

The veteran's accredited representative, The American Legion, 
discussed all 4 of the above-mentioned issues in Informal 
Hearing Presentation (IHP) dated February 25, 1999.  
Significantly, the Board has accepted this presentation as 
both a timely NOD as to the denial of the veteran's right 
shoulder claim and a timely substantive appeal as to the 
denial of his chronic PFB claim.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993)(the statutory provisions of 38 U.S.C.A. § 
7105 (West 1991) do not impose technical pleading 
requirements).

REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Service Connection Claims

A review of the record including the veteran's service 
medical records (SMRs), shows that he denied ever having had 
or now having skin diseases or recurrent back pain on Report 
of Medical History for enlistment examination purposes in 
April 1992.  The accompanying Report of Medical Examination 
shows that the veteran had normal clinical evaluations of the 
head, face neck and scalp, as well as the skin and spine.  
The service medical records reflect that the veteran was 
treated on occasion and eventually placed on a permanent 'no 
shaving' profile due to PFB.  However, there was no mention 
of the presence of a back injury or records of treatment for 
recurrent back pain during service.  Although the veteran's 
Report of Medical Examination for separation purposes shows 
that he had normal clinical evaluations of the head, face, 
neck and scalp, as well the skin and spine, the accompanying 
Report of Medical History shows that he complained of 
occasional low back pain without radiculopathy and, contrary 
to previous indications by the RO, he reported that he did 
not know whether he ever had or was now having skin diseases.

The Board further notes that the veteran has testified and 
submitted a lay statement in support of his claim that a back 
injury was incurred at the same time as his service-connected 
shoulder injury.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also stated that 
the Board may only consider independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the appellant's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Inasmuch as 
this case is being returned to the RO for additional 
procedural development, and in view of the aforementioned 
SMRs and contentions by the veteran, it is found that an 
additional VA examination would provide an independent basis 
for determining whether the veteran is, in fact, entitled to 
the benefits sought.

Increased Rating Claims 

I. Right Shoulder

The Board observes that the veteran was informed of the 
initial grant of service connection and assignment of a 10 
percent disability rating, as well as his procedural and 
appellate rights, by letter from the RO dated July 3, 1996.  
He did not initiate a timely appeal, and the decision became 
final.

In August 1997, the veteran filed a claim for increase.  
Following VA examination, the veteran was granted an 
increased rating to 20 percent by rating decision issued in 
March 1998.  The veteran was informed of this favorable 
determination, as well as his procedural and appellate 
rights, by letter from the RO dated April 3, 1998.  The 
American Legion expressed, on the veteran's behalf, 
dissatisfaction with this determination in a February 1999 
IHP.  As noted above, the Board construes this correspondence 
as a timely filed NOD under the provisions of 38 C.F.R. § 
20.201 (1998), as it was received within applicable 
delimiting period.  However, the veteran was never issued a 
statement of the case as to this issue.

II. Right Thumb

As noted above, the HO granted service connection and 
assigned a noncompensable disability rating for residuals of 
a right thumb injury by decision and SSOC issued in February 
1998.  In May 1998, the veteran thereafter filed a timely NOD 
as the "down-stream" issue of the compensation level 
assigned.  See Grantham, supra.  Although the veteran was 
issued a rating decision as to the denial of his increased 
rating claim concerning this issue, the Board observes that 
he has yet to be provided with a SOC or SSOC.

Under the circumstances of this case, the Board finds that 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his back and PFB and to 
furnish signed authorizations for release 
of private medical records to the VA.  
Copies of the medical records from all 
sources identified, including VA records 
not already of record, should then be 
requested.  All records obtained should 
be added to the claims file.

2.  The RO should then schedule the 
veteran for VA orthopedic and 
dermatological examinations by 
appropriate VA specialists.  The 
veteran's claims folder should be made 
available to and independently reviewed 
by each examiner prior to their 
examination of the veteran.  X-rays, 
laboratory tests, and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialists.

The orthopedic examiner is asked to 
determine the most probable etiology of 
the veteran's complaints of low back 
pain, as is medically ascertainable, 
based on a review of all evidence of 
record contained in the claims folder.  
To the extent that the veteran's low back 
disability, if any, is deemed to not be 
related to his military service, the 
examiner is also asked to determine, to 
the extent medically ascertainable, 
whether the veteran's service-connected 
impingement syndrome of the right 
shoulder has caused any adverse 
pathological change in his nonservice-
connected low back disability.

The dermatologic examiner is requested to 
state whether the veteran currently 
manifests PFB or suffers from any 
residuals of his in-service PFB.

The examination reports should reconcile 
the veteran's subjective complaints of 
pain with the objective findings on 
examination.  A discussion of the facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.  The examination reports should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for residuals of a back injury and PFB.

In the event that the veteran's chronic 
low back pain is deemed to be secondary 
to or aggravated by his service-connected 
impingement syndrome of the right 
shoulder, the RO should specifically 
consider the provisions of 38 C.F.R. § 
3.310 (1998) and/or the directives set 
forth in Allen v. Brown, 7 Vet. App. 439 
(1995) (when aggravation of a veteran's 
nonservice-connected condition is 
proximately due to or the result of a 
service-connected disorder, such veteran 
shall be compensated for the degree of 
disability existing due to the 
aggravation).

5.  If any of these determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

6.  The RO should also issue the veteran 
and his representative a statement of the 
case and/or a supplemental statement of 
the case with regard to the veteran's 
claims of entitlement to increased 
ratings for service-connected impingement 
syndrome of the right shoulder and 
residuals of a right thumb injury.  The 
veteran and his representative must be, 
and hereby are, notified that a timely 
substantive appeal must be filed in order 
to perfect any appeal as to one or both 
issues, and without such the Board will 
not have jurisdiction.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


